Appeal by defendant from a judgment of the County Court, Westchester County, rendered June 1, 1972, convicting her of manslaughter in the first degree, upon a guilty plea, and sentencing her to a prison term of not more than 15 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate period not to exceed seven years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated herein. Gulotta, P. J., Hopkins, Shapiro, Christ and Munder, JJ., concur.